Case: 09-60233    Document: 00511096349        Page: 1     Date Filed: 04/29/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                         April 29, 2010
                                    No. 09-60233
                                  Summary Calendar                       Lyle W. Cayce
                                                                              Clerk

MAMBU JUSU KOROMA,

                                          Petitioner
v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                          Respondent



                        On Petition for Review of an Order
                       Of the Board of Immigration Appeals
                             Agency No. A46-943-157



Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The petition for rehearing is DENIED. We withdraw our previous opinion,
Koroma v. Holder, No. 09-60233, 2010 WL 597404 (5th Cir. Feb. 12, 2010) (per
curiam), and substitute the following:
                                           ***
        Mambu Jusu Koroma, a citizen of Sierra Leone, petitioned for review of




        *
         Pursuant to 5TH CIR . R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR . R. 47.5.4.
   Case: 09-60233     Document: 00511096349     Page: 2   Date Filed: 04/29/2010



                                     No. 09-60233

the Board of Immigration Appeals’ (“BIA”) March 5, 2009 order, dismissing his
appeal of the Immigration Judge’s (“IJ”) June 7, 2006 decision denying Koroma’s
motion to terminate removal proceedings and ordering him removed.
      Koroma separately filed a motion to reopen with the BIA, and on
December 7, 2009, the BIA granted the motion. The BIA remanded the case to
an IJ for further proceedings.       Counsel did not inform the Court of these
developments in Koroma’s case and we proceeded to the merits of Koroma’s
petition for review of the March 5th BIA order.
      The BIA’s decision to reopen Koroma’s removal proceedings deprives us of
jurisdiction over his petition. See 8 U.S.C. § 1252(a)(1) (limiting this Court’s
jurisdiction to “final order[s] of removal”); see also Moreira v. Mukasey, 509 F.3d
709, 712–14 (5th Cir. 2007) (declining to “construe[] [the alien’s petition] as
requesting review of the BIA’s eventual dismissal of his appeal” and dismissing
the petition absent a final order of removal). Therefore, we DISMISS Koroma’s
petition for lack of jurisdiction.
      DISMISSED.




                                          2